Per Curiam:
The court at Special Term made an order on November 8, 1916, directing the appellant to pay §8,095.01 to the receiver in foreclosure of the rents of certain premises, this amount being rent due in September and on October 10, 1916. The plaintiff is the mortgagee, and the order was made in his action to foreclose his mortgage. The action was begun October 3, 1916, and the order appointing the receiver was made October 4, 1916. The defendant tenant had a lease of the whole building at an annual rental of §24,760, payable in equal semi-monthly, payments in advance on the tenth and twentieth of each month, and he sublet the premises to various sub-tenants. It appears from the moving papers that the defendant Slutnik collected from his sub-tenants the rent they were obligated to pay for September, and that he has paid no part of his September rent amounting to §2,063.34. Under the authority of American Mortgage Co. v. Sire (103 App. Div. 396-399) and Greenwich Savings Bank v. Silverman (153 id. 883) the order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.